Barnard, P. J.:
Costs were properly taxed to the defendant whether the taxation was under the Code of Procedure or under the Code of Civil Procedure.
The plaintiff recovered a judgment against the defendant before a justice. The defendant appealed, and in his notice of appeal he stated the ground thereof to be that “ the judgment should have been in favor of the defendant and against the plaintiff for costs.” In other words he denied all indebtedness and claimed that the judgment should have been in his favor for costs, and was entirely erroneous.
There was no offer made, and upon the trial the judgment was reduced about forty dollars.
The Code of Procedure did not require that the appellant should state the exact amount of the error in the judgment. He was to specify an. amount,, and then the respondent was at liberty to make his offer.
In this case the appellant claimed the judgment to be entirely wrong. It would be a hard construction to hold that the Code designed in such a case to put an appellant in a worse condition than if the judgment was only claimed to be less erroneous.
The order should be affirmed, with costs and disbursements.
Gilbert and Dykman, JJ., concurred.
Order affirmed, with.costs and disbursements.